                Case 6:20-bk-17117-SC                     Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                          Main Document     Page 1 of 11

       Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
       Nos. , State Bar No. & Email Address
       Lane M. Nussbaum SBN 264200
       Nussbaum APC
       27489 Agoura Rd. Ste. 102
       Agoura Hills, CA 91301
       Tel (818) 660-1919
       Fax: (818) 864-3241




       □ Individual appearing without attorney
       ~ Attorney for: Magnum Property Investments, LLC

                                               UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA -

       In re:                                                                        CASE NO. : 6:20-bk-17117-SC
       JUAN RODRIGUEZ
                                                                                     CHAPTER:?

                                                                                         NOTICE OF MOTION AND MOTION FOR
                                                                                         RELIEF FROM THE AUTOMATIC STAY
                                                                                        OR FOR ORDER CONFIRMING THAT THE
                                                                                         AUTOMATIC STAY DOES NOT APPLY
                                                                                                UNDER 11 U.S.C. § 362(1)
                                                                                             (with supporting declarations)
                                                                                                (UNLAWFUL DETAINER)

                                                                                    DATE:
                                                                                    TIME:
                                                                     Debtor(s).      COURTROOM: SC

       Movant:
                    Magnum Property Investments, LLC


      1. Hearing Location:
            D   255 East Temple Street, Los Angeles, CA 90012                               18]   4 11 West Fourth Street, Santa Ana, CA 92701
            D 21041 Burbank Boulevard, Woodland Hills, CA 91367                             D     14 15 State Street, Santa Barbara, CA 93101
            D   3420 Twelfth Street, Riverside, CA 92501

      2.    Notice is given to the Debtor and trustee (if any)(Responding Parties), their attorneys (if any), and other interested
            parties that on the date and time and in the courtroom stated above, Movant will request that this court enter an order
            granting relief from the automatic stay as to Debtor and Debtor's bankruptcy estate on the grounds set forth in the
            attached Motion.

      3.    To file a response to the motion, you may obtain an approved court form at www.cacb.uscourts.gov/forms for use in
            preparing your response (optional LBR form F 4001-1.RFS.RESPONSE), or you may prepare your response using
            the format required by LBR 9004-1 and the Court Manual.

                   This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 20 14                                                               Page 1                                          F 4001-1.RFS.UD.MOTION
100483230
                 Case 6:20-bk-17117-SC                   Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                         Main Document     Page 2 of 11

      4. When serving a response to the motion, serve a copy of it upon the Movant's attorney (or upon Movant, if the motion
         was filed by an unrepresented individual) at the address set forth above.

      5. If you fail to timely file and serve a written response to the motion, or fail to appear at the hearing, the court may deem
         such failure as consent to granting of the motion.

      6.
            □    This motion is being heard on REGULAR NOTICE pursuant to LBR 9013-1(d). If you wish to oppose this motion,
                 you must file and serve a written response to this motion no later than 14 days before the hearing and appear at
                 the hearing.

      7.         This motion is being heard on SHORTENED NOTICE pursuant to LBR 9075-1(b). If you wish to oppose this
                 motion, you must file and serve a response no later than (date)     and (time)               ; and, you
                 may appear at the hearing.

            a.
                 □   An application for order setting hearing on shortened notice was not required (according to the calendaring
                     procedures of the assigned judge).

            b.
                 □   An application for order setting hearing on shortened notice was filed and was granted by the court and such
                     motion and order have been or are being served upon the Debtor and upon the trustee (if any).

            c.       An application for order setting hearing on shortened notice was filed and remains pending. After the court
                     rules on that application, you will be served with another notice or an order that specifies the date, time and
                     place of the hearing on the attached motion and the deadline for filing and serving a written opposition to the
                     motion.


            Date: January 22, 2021                                                      Nussbaum APC
                                                                                        Printed name of law firm (if applicable)

                                                                                        Lane Nussbaum
                                                                                        Printed name of individual Movant or attorney for Movant



                                                                                        _____________________________________________
                                                                                        Signature of individual Movant or attorney for Movant




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 2014                                                               Page 2                                         F 4001-1.RFS.UD.MOTION
100483230
                 Case 6:20-bk-17117-SC                   Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                         Main Document     Page 3 of 11

                           MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR FOR ORDER
                             CONFIRMING THAT THE AUTOMATIC STAY DOES NOT APPLY
                                               (Unlawful Detainer)
      1. Movant is the:

            a.
                 □ Owner of the Property
            b.
                 □ Authorized Agent of the owner of the Property
            c.   ~ Other (specify):
                   Owner of a non-related property

      2. The Property at Issue (Property):
            Type of Property:
                                   □ Residential □ Nonresidential
            Street Address: 5920 Calvin Avenue
            Unit/Suite Number:
            City, State, Zip Code: Tarzana, CA, 91356


      3. Bankruptcy Case History:
            a.         A voluntary
                                      □ An involuntary petition under chapter
                       was filed on (date): October 28, 2020
                                                                                                     7       11       12       13


            b.
                 □     An order to convert this case to chapter
                       was entered on (date):
                                                                          □ 7 □ 11 □ 12 □ 13

            c.
                 □     A plan was confirmed on (date):


      4. Pursuant to 11.U.S.C. § 362(b)(22) and (23) there is no stay because (check all that apply):

            a.
                 □     Movant commenced an eviction, unlawful detainer action or similar proceeding against the Debtor involving
                       residential property in which the Debtor resides and:

                 (1)
                       □   The Debtor has not filed and served on Movant the certification required under 11 U.S.C. § 362(l)(1).

                 (2)
                       □   The Debtor or adult dependent of the Debtor has not deposited with the clerk any rent that would become
                           due during the 30-day period after the filing of the petition.

                 (3)
                       □   The Debtor or adult dependent of the Debtor has not filed and served on Movant the further certification
                           required under 11 U.S.C. § 362(l)(2) that the entire monetary default that gave rise to the judgment has
                           been cured.

                 (4)
                       □   Movant filed and served an objection to the Debtor’s certification. A copy of the objection is attached as
                           Exhibit       . A hearing on this objection is set for (date)            .

      5. Grounds for Relief from Stay: (check all that apply)
            a.
                 □ Pursuant to 11 U.S.C. § 362(d)(1), cause exists because, as of the bankruptcy petition date, the Debtor had
                 no right to continued occupancy of the premises, as follows:

                 (1)
                       □   Movant caused a notice to quit to be served on the Debtor.

                 (2)
                       □   An unlawful detainer proceeding was commenced on (date)                                      .

                 (3)
                       □   An unlawful detainer judgment was entered on (date)                                  .



                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 2014                                                               Page 3                                         F 4001-1.RFS.UD.MOTION
100483230
                 Case 6:20-bk-17117-SC                   Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                         Main Document     Page 4 of 11

                 (4)
                       □     Movant acquired title to the Property by foreclosure sale before the bankruptcy petition was filed and
                             recorded the deed within the period provided by state law for perfection.

                 (5)
                       □     Movant acquired title to the Property by foreclosure sale after the bankruptcy petition was filed and
                             recorded the deed within the period provided by state law for perfection.

            b.
                 □     Pursuant to 11 U.S.C. § 362(d)(1) the Debtor’s right to possession should be terminated because (check all
                       that apply):

                 (1)
                       □     The lease or other right of occupancy expired by its terms on (date)                                 .

                 (2)
                       □     The lease has matured, been rejected or deemed rejected by operation of law on (date)                         January 15, 2020   .

                 (3)
                       □     Lease payments have not been made after the filing of the bankruptcy petition.

                 (4)
                       □     An unlawful detainer action was filed to obtain possession of the Property on grounds of endangerment of
                             the Property or because of illegal use of controlled substances on the Property and Movant filed and
                             served upon the Debtor a certification that
                                                                           □ such an action was filed or
                             □   that within the 30 days preceding the certification, the Debtor has endangered the subject Property or
                             illegally allowed the use of controlled substances on the Property. A copy of Movant’s certification is
                             attached as Exhibit         . The Debtor
                                                                          □ has □ has not filed an
                             A copy of the Debtor’s objection, if any, is attached as Exhibit
                                                                                                       objection to Movant’s certification.
                                                                                                    . A hearing on this objection is set
                             for (date)               .

                 (5)
                       □     The bankruptcy case was filed in bad faith:

                       (A)
                             □   Movant is the only creditor or one of few creditors listed in the Debtor’s case commencement
                                 documents.

                       (B)
                             □   Other bankruptcy cases have been filed in which an interest in the Property was asserted.

                       (C)
                             □   The Debtor filed only a few case commencement documents. No schedules or statement of financial
                                 affairs (or chapter 13 plan, if appropriate) has been filed.

                       (D)
                             □   There was a recent transfer of all or part ownership of, or other interest in the Property without the
                                 consent of the Movant or court approval.

            c.         Pursuant to 11 U.S.C. § 362(d)(2)(A), the Debtor has no equity in the Property; and pursuant to 11 U.S.C.
                       § 362(d)(2)(B), the Property is not necessary to an effective reorganization.

      6. Grounds for Annulment of the Stay. Movant took postpetition actions against the Property or the Debtor:

            a.
                 □     These actions were taken before Movant knew the bankruptcy petition was filed, and Movant would have
                       been entitled to relief from stay to proceed with these actions.
            b.
                 □     Movant knew the bankruptcy case had been filed, but Movant previously obtained relief from stay to proceed
                       with these enforcement actions in prior bankruptcy cases affecting the Property as set forth in Exhibit _____.
            c.
                 □     Other:




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 2014                                                               Page 4                                         F 4001-1.RFS.UD.MOTION
100483230
                  Case 6:20-bk-17117-SC                   Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                          Main Document     Page 5 of 11

      7. Evidence in Support of Motion: (Important Note: Declaration(s) in support of the Motion MUST be signed
         under penalty of perjury and attached to this motion.)

            a. The UNLAWFUL DETAINER DECLARATION on page 7.

            b.    181   Supplemental declaration(s).

            c.
                  □     Other (specify):




      Movant requests the following relief.

      1. Relief from stay pursuant to:                11 U.S.C. § 362(d)(1)             11 U.S.C. § 362(d)(2)

      2.
            □     Movant (and any successors or assigns) may proceed under applicable nonbankruptcy law to enforce its
                  remedies to obtain possession of the Property.

      3.    181   Confirmation that there is no stay in effect.

      4.
            □     The stay is annulled retroactive to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce
                  its remedies regarding the Property shall not constitute a violation of the stay.

      5.
            □     The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
                  the same terms and conditions as to the Debtor.

      6.
            □     The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

      7.
            □     A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
                  of any future bankruptcy filing concerning the Property for a period of 180 days from the hearing of this motion:
                      without further notice.
                  LJ upon recording of a copy of the order or giving appropriate notice of its entry in compliance with applicable
                      nonbankruptcy law.

      8.
            □     Relief from stay is granted under 11 U.S.C. § 362(d)(4), if the order granting this motion is recorded in compliance
                  with state laws governing notices of interest or liens in real property, the order is binding in any other case under
                  this title purporting to affect the Property filed not later than two years after the date of entry of such order, except
                  that a debtor in a subsequent case under this title may move for relief from the order based upon changed
                  circumstances or for good cause shown, after notice and a hearing.

      9.
            □     The order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
                  interest in the Property for a period of 180 days from the hearing of this Motion:
                  □ without further notice.
                  □ upon     recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                       nonbankruptcy law.

      10.
            □     The order is binding in any other bankruptcy case purporting to affect the Property filed not later than 2 years after
                  the date of entry of such order, except that a debtor in a subsequent case may move for relief from the order
                  based upon changed circumstances or for good cause shown, after notice and hearing.

      11.
            □     The order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of 180
                  days, so that no further automatic stay shall arise in that case as to the Property.




                   This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 2014                                                                Page 5                                         F 4001-1.RFS.UD.MOTION
100483230
                 Case 6:20-bk-17117-SC                   Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                         Main Document     Page 6 of 11

      12.
            □    If relief from stay is not granted with respect to the Property because the Property is the subject of a lease that
                 may be assumable;

            a.
                 □   Establishment of a deadline for assumption or rejection of the lease.
            b.
                 □   Adequate protection in the form of regular payments at the lease rate from petition date until assumption or
                     rejection of the lease.

      13.
            □    Other relief requested.


      Date: January 22, 2021
                                                                              Nussbaum APC
                                                                              __________________________________________________
                                                                              Print name of law firm (if applicable)
                                                                              Lane Nussbaum
                                                                              __________________________________________________
                                                                              Print name of individual Movant or attorney for Movant (if
                                                                              applicable)


                                                                              __________________________________________________
                                                                              Signature of individual Movant or attorney for Movant




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 2014                                                               Page 6                                         F 4001-1.RFS.UD.MOTION
100483230
                 Case 6:20-bk-17117-SC                   Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                         Main Document     Page 7 of 11

                                                   UNLAWFUL DETAINER DECLARATION
                                   Colleen Riojas
      I, (name of declarant)                                                                                                 , declare as follows:


      1. I have personal knowledge of the matters set forth in this declaration and, if called upon to testify, I could and would
         competently testify thereto. I am over 18 years of age. I have knowledge regarding Movant’s interest in the Property
         because (specify):

            a.
                 □     I am the Movant and owner of the Property.
            b.   ~ I manage the Property as the authorized agent for the Movant.
            c.
                 □     I am employed by Movant as (title and capacity):


            d.
                 □     Other (specify):




      2. a.            I am one of the custodians of the books, records and files of Movant as to those books, records and files that
                       pertain to the rental of this Property. I have personally worked on books, records and files, and as to the
                       following facts, I know them to be true of my own knowledge or I have gained knowledge of them from the
                       business records of Movant on behalf of Movant, which were made at or about the time of the events
                       recorded, and which are maintained in the ordinary course of Movant’s business at or near the time of the
                       acts, conditions or events to which they relate. Any such document was prepared in the ordinary course of
                       business of Movant by a person who had personal knowledge of the event being recorded and had or has a
                       business duty to record accurately such event. The business records are available for inspection and copies
                       can be submitted to the court if required.

            b.
                 □     Other (see attached):

      3. The Property is:

            □ Residential □ Nonresidential
            Street Address: 5920 Calvin Avenue
            Unit/Suite Number:
            City, State, Zip Code: Tarzana, CA, 91356

      4. Movant is the 181 legal owner of the Property, or
                                                             □ the owner’s legally authorized agent. A true and correct copy of
         the trustee’s deed upon sale, lease, rental agreement, or other document evidencing Movant’s interest in the Property
         is attached as Exhibit 1     . A true and correct copy of the applicable document establishing Movant’s authority as
         agent for the owner is attached as Exhibit       .

      5. The Debtor asserts a possessory interest in the Property based upon:
                 (1)
                       □   a month-to-month tenancy
                 (2)
                       □   a lease that is in default
                 (3)
                       □   after a foreclosure sale that was held on (date):                             .
                 (4)
                       □   other (specify):

      6. The Debtor failed to pay:
            a.
                 □     The monthly rent of $                                     beginning on (date):                        .




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 2014                                                               Page 7                                         F 4001-1.RFS.UD.MOTION
100483230
                 Case 6:20-bk-17117-SC                   Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                         Main Document     Page 8 of 11

            b.
                 □     Other obligations including:

                 (1)
                       □     Common area maintenance charges
                 (2)
                       □     Property taxes
                 (3)
                       □     Other obligations (specify):




      7. Procedural status

            a.
                 □     The lease matured or was rejected on (date)                              :
                 (1)
                       □     by operation of law.
                 (2)
                       □     by order of the court.

            b.
                 □     Movant caused a notice to quit to be served upon the Debtor on (date)
                       copy is attached as Exhibit       .
                                                                                                                                   , and a true and correct


            c.
                 □     Before the bankruptcy petition was filed:

                 (1)
                       □     Movant filed a complaint for unlawful detainer against the Debtor on (date)
                             and correct copy is attached as Exhibit       .
                                                                                                                                                , and a true


                 (2)
                       □     Trial was held on (date)                      .

                 (3)
                       □     Trial was continued to (date)                       .

                 (4)
                       □     An unlawful detainer judgment against the Debtor was entered on the complaint for unlawful detainer on
                             (date)              , and a true and correct copy is attached as Exhibit 4 .

                 (5)
                       □     A writ of possession for the Property was issued on (date)
                             attached as Exhibit 5      .
                                                                                                      November 18, 2020 ,   and a true and correct copy is


            d. After the bankruptcy petition was filed:

                 (1)
                       □     The Debtor has not filed and served on the Movant the certification required under 11 U.S.C. § 362(l)(1).

                 (2)
                       □     The Debtor or adult dependent of the Debtor has not deposited with the clerk any rent that would become
                             due during the 30-day period after the filing of the bankruptcy petition.

                 (3)
                       □     The Debtor or adult dependent of the Debtor has not filed and served on the Movant the further
                             certification required under 11 U.S.C. § 362(l)(2) that the entire monetary default that gave rise to the
                             judgment has been cured.

                 (4)
                       □     The Debtor filed and served on the Movant the certification required under 11 U.S.C. § 362(d)(1).

                       (A)
                             □   Movant filed and served an objection a copy of which is attached as Exhibit
                                 objection is set for (date)            .
                                                                                                                                        . A hearing on this

                       (B)
                             □   Movant has not filed and served an objection.




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 2014                                                                Page 8                                           F 4001-1.RFS.UD.MOTION
100483230
                   Case 6:20-bk-17117-SC                   Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                           Main Document     Page 9 of 11

                   (5)   D   An unlawful detainer action was filed to obtain possession of the Property on grounds of endangerment of
                             the Property or because of illegal use of controlled substances on the Property and Movant has filed a
                             certification that D such action was filed or D that the Debtor has endangered the Property within
                             30 days preceding the certification or allowed the illegal use of controlled substances on the Property.
                             A copy of Movant's certification is attached hereto as Exhibit _ _ _ . The Debtor D has D has not
                             filed an objection to Movant's certification. A copy of the Debtor's objection, if filed, is attached as
                             Exhibit _ . A hearing on this objection is set for: _ _ _ __

                   (6) ~ Regular lease payments have not been made after the bankruptcy petition was filed.

      8.    18] The Debtor does not have an interest in the Property that could be assumed or assigned under 11 U.S.C. § 365.

     9.     18:1   The Property is not necessary to an effective reorganization because it is:

            a.     D     Residential, and is not producing income for the Debtor.

            b.     D     Commercial, but no reorganization is reasonably in prospect.

            c.     D     No longer property of the estate.

            d.     ~ Other (specify):
                         Has no relation to the Debtors or their estate.


      10.   D      The bankruptcy case was filed in bad faith:

            a.     D     Movant is the only creditor or one of few creditors listed in the Debtor's case commencement documents.

            b.     D     Other bankruptcy cases have been filed in which an interest in the Property was asserted.

            c.     D     The Debtor filed only a few case commencement documents. Schedules and a statement of financial affairs
                         (or chapter 13 plan, if appropriate) have not been filed.

            d.     D     Other (specify):



     11 .   D      The filing of the bankruptcy petition was part of a scheme to delay, hinder or defraud creditors that involved:

            a.     D     The transfer of all or part ownership of, or other interest in, the Property without the consent of Movant or
                         court approval. See attached continuation page of facts establishing the scheme.

            b.     D     Multiple bankruptcy cases affecting the Property include:

                   (1 ) Case name: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                        Chapter: _ _      Case number: _ _ _ _ _ _ __
                         Date filed: _ _ _ _ _                          Date discharged: _ _ _ _ _                  Date dismissed: _ _ _ __
                         Relief from stay regarding the Property          D was D was not             granted.

                   (2) Case name: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                       Chapter: _ _      Case number: _ _ _ _ _ _ __
                         Date filed: _ _ _ _ _                          Date discharged: _ _ _ _ _                  Date dismissed: _ _ _ __
                         Relief from stay regarding the Property          D was D was not             granted.




                    This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 2014                                                                 Page 9                                          F 4001-1.RFS.UD.MOTION
100483230
                 Case 6:20-bk-17117-SC                   Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                         Main Document    Page 10 of 11

                 (3) Case name: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                     Chapter: _ _            Case number: _ _ _ _ _ _ _ __
                     Date fi led: _ _ _ _ _                 Date discharged: _ _ _ _ _ Date dismissed: _ _ _ __
                     Relief from stay regarding the Property D was D was not granted.

                 D   See attached continuation page for information about other bankruptcy cases affecting the Property.
                 D   See attached continuation page for additional facts establishing that the multiple bankruptcy cases were part
                     of a scheme to delay, hinder, or defraud creditors.

      12.   D    Enforcement actions taken after the bankruptcy petition was filed are specified in the attached supplemental
                 declaration(s).
            a.   D   These actions were taken before Movant knew the bankruptcy petition was filed , and Movant wou ld have
                     been entitled to relief from stay to proceed with these actions.
            b.   D   Movant knew the bankruptcy case had been filed , but Movant previously obtained relief from stay to proceed
                     with these enforcement actions in prior bankruptcy cases affecting the Property as set forth in Exhibit _ _ .
            c.   D   For other facts justifying annulment, see attached continuation page.


      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


                            Colleen Riojas
       01/22/2021
       Date                            Printed Name                                                    Signature




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 2014                                                               Page 10                                         F 4001-1.RFS.UD.MOTION
100483230
              Case 6:20-bk-17117-SC                      Doc 19 Filed 01/25/21 Entered 01/25/21 10:29:36                                      Desc
                                                         Main Document    Page 11 of 11

                                                PROOF OF SERVICE OF DOCUMENT
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
      27489 Agoura Road, Ste. 102, Agoura Hills, CA 91301


      A true and correct copy of the foregoing document entitled: NOTICE OF MOTION AND MOTION FOR RELIEF FROM
      THE AUTOMATIC STAY OR FOR ORDER CONFIRMING THAT THE AUTOMATIC STAY DOES NOT APPLY UNDER
      11 U.S.C. § 362(l) (with supporting declarations) (UNLAWFUL DETAINER) will be served or was served (a) on the
      judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
      Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
       01/25/2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
      following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
      Bankruptcy Trustee - Charles W Daff (TR) - charleswdaff@gmail.com
      US Trustee - ustpregion16.rs.ecf@usdoj.gov
       Michael H Colmenares - mhcandrmt@gmail.com


                                                                                              □     Service information continued on attached page

      2. SERVED BY UNITED STATES MAIL:
      On (date)               , I served the following persons and/or entities at the last known addresses in this bankruptcy case
      or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
      class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
      will be completed no later than 24 hours after the document is filed.




                                                                                              □     Service information continued on attached page

      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
      each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 01/25/2021 , I served the
      following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
      service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
      personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
      Each person below has been served via overnight mail service:

       Juan and Juana Rodriguez - 13008 17th Street, Chino, CA 91710




                                                                                                    Service information continued on attached page
                                                                                              □
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




       01/25/2021           Shauna Wilcox
       Date                        Printed Name                                                        Signature


                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

      June 2014                                                               Page 11                                        F 4001-1.RFS.UD.MOTION
100483230
